 In the Matter of SHELL OIL COMPANY, INCORPORATEDandINTER-NATIONAL FEDERATION OF ARCHITECTS, ENGINEERS, CHEMISTS ANDTECHNICIANS, CHAPTER 36, C. I. O.CaseNo. 20-R-1595.-Decided March11, 1946Mr. A. F. Smith,of San Francisco, Calif., andMessrs. I.M.Hemphill, E. A. Romer,and R.C. Barton,ofMartinez, Calif., forthe Company.Messrs. Harry, Gonick, Donald M. Shea,andBernard Young,ofOakland, Calif., andMessrs. 0. H. Parkinen, R. S. Urner,and F. A.Stevensen,ofMartinez, Calif., for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Federation of Archi-tects,Engineers, Chemists and Technicians, Chapter 36, C. I. 0.,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Shell OilCompany, Incorporated,Martinez,California, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before Wallace E. Royster,Trial Examiner. The hearing was held at San Francisco, California,on September 13, 1945.The Company and the Union appearedand participated?All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeiAt the hearingthe Trial Examinerdenied the motionto intervene of a committeewhich soughttoassert the interestsof a group of employees but which did notpurport tobe,or to function as, a collectivebargainingrepresentative.Inasmuchas this committee was not a necessaryparty to theproceeding,the ruling of theTrial Examinerdenying themotionishereby affirmedSeeOughton v.N. L R B,118 F. (2d) 486 (C. C. A. 3).66 N. L.R. B., No. 66.510 SHELL OIL COMPANY, INCORPORATED511at the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in thecase,the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYShell Oil Company, Incorporated, a Virginia corporation, operatesproduction fields, refineries, pipelines, and sales services in the Stateof California and in a number of other States in the United States.We are here concerned only with the Cbmpany's refinery at Martinez.California.The principal materials used or produced by the Com-pany are crude oil, natural gasoline, fuel oil, kerosene, asphalt, roadoil, and colas.During the calendar year 1944, the total value ofproducts sold by the Pacific Coast territory of the Company, in-cluding the production of the Martinez refinery, was in excess of$50,000,000,more than 26 percent of which represented shipmentsto points outside the State of California.We find that the Companyis engaged in commercewithin themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Federation of Architects, Engineers, Chemists, andTechnicians, Chapter 36, is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membershipemployees of the Company.III.THE ALLEGED APPROPRIATE UNITThe Union seeks a unit of professional employees in the TechnicalDepartment of the Company's Martinez refinery, excluding super-visory employees.The Company contends that such a unit wouldbe inappropriateunlessprofessional employees in the EngineeringDepartmentwerealso included.Some of the employees in the Technical Department are stationedin buildings devoted to their specfic use, while others are housed inthe Company's main office building along with the Engineering De-partment employees.Both departments, for the most part, employprofessional employees; those in the Technical Department havedegrees in either engineering or in chemistry, while the majorityof those in the Engineering Department have degrees in engineering.Included in the latter department is 1 employee who has a degree S12DECISIONSOF NATIONALLABOR RELATIONS BOARDin chemistry and 10 employees who, although classified as pro-fessional,have no degrees.Although the employees in eachdepartment are under different supervision, the Technical Departmentbeing under the Chief Technol9gist, and the Engineering Depart-ment under the Chief Engineer, the employees in similar classifica-tions in both departments are paid at the same wage rate and enjoythe same working conditions.Both departments do related andintegrated work.The Technical Department is primarily concernedwith the control aspect of the Company's operations and carries onfundamental research in the development and testing of the Coin-pany's products..The Engineering Department estimates the costof approved projects relating to experimentation, production, over-seesmaintenance and construction operations in the operating fieldwithin the refinery.The record shows in this connection that bothdepartments work together on problems relating to power plantsand distilling systems.Thus, once the Engineering Departmenthas obtained approval for the project, it submits the plan to the Tech-nical Department where it is designed and "sized." Thereafter theEngineering Department completes the design in detail with theassistance of specially assigned Technical Department employees.It is the function of the latter to advise the Engineering Departmentregarding the technical details of the specific problems. In addition,the Technical Department employees who are assigned to troubleshooting in the operating field within the refinery apparently havecontact with, and work in cooperation with, Engineering Departmentemployees engaged in overseeing maintenance operations in the field.Further, it is clear from the record that there have been transfersbetween these departments on a permanent basis, an additional indi-cation that the skills and creative abilities of employees in one de-partment are, to a certain extent, comparable to those required ofemployees in the other department.The Union seeks to justify its unit contention on the ground thatithas organized the professional employees in the Technical De-partment but has been unsuccessful in organizing those in theEngineering Department, and that the employees in the formerconstitute a distinct group appropriate for collective bargaining.Although the Board has granted petitions for departmental unitson the theory that organization has not extended beyond such de-partment, it has never done so where the grouping is artificial andarbitrary.The Board has always held that the appropriate unitmust be a readily delineable, functionally coherent, and distinctgroup.The instant record indicates that the integration and inter-relation of the operations of these departments preclude the estab-]isnekt of a unit restricted to professional employees in the Ta b-.- SHELL OIL COMPANY, INCORPORATED513nicalDepartment.That a union has limited its organizationalactivities to an arbitrary grouping of employees does not justifythe creation of a separate bargaining unit for such employees where,as here, they are but an integral part of a larger appropriate unit.,Accordingly, we find that the unit proposed by the Union is in-appropriate for the purposes of collective bargaining, and we shalldismiss the petition filed herein.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONBecause the bargaining unit sought to be established by the petitionis inappropriate, as stated in Section III, above, we find that noquestion has arisen concerning the representation of employees ofthe Company, within the meaning of Section 9 (c) of the NationalLabor Relations Act.ORDERUpon the basis of the foregoing findings of fact, and the entirerecord in this proceeding, the National Labor Relations Board herebyorders that the petition for certification of representatives of em-ployees of Shell Oil Company, Incorporated, Martinez, California,filed by the International Federation of Architects, Engineers,Chemists, and Technicians, Chapter 36, C. I. 0., be, and it hereby is,dismissed.686572-46-34